IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-30909
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

TONY EARNEST WASHINGTON,

                                     Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 94-CR-20059
                         - - - - - - - - - -
                            July 25, 1996
Before KING, JOLLY and PARKER, Circuit Judges.

PER CURIAM:*

     Tony Earnest Washington appeals his guilty-plea conviction

for possession with intent to distribute cocaine base.    He argues

that 1) the district court should not have considered his

statement to sheriff's deputies at sentencing because the

statement was unreliable; 2) the district court failed to comply

with Fed. R. Crim. P. 32(c)(1), which requires the district court

to rule on any unresolved objections to the presentence report

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 95-30909
                                  -2-

and, alternatively, if the district court complied with Rule 32,

the presentence report provided insufficient indicia of

reliability to support the district court's findings; and 3) the

district court should have required a standard of proof of

relevant conduct greater than a preponderance of the evidence.

     We review for plain error the issues whether Washington's

statement to the deputies was unreliable and whether the

presentence report provided sufficient indicia of reliability and

perceive none.   See United States v. Calverley, 37 F.3d 160,

162-64 (5th Cir. 1994) (en banc), cert. denied, 115 S. Ct. 1266

(1995).   Washington failed to object on these grounds at

sentencing after the district court amended the presentence

report and reduced the base offense level.      Washington's

contention that the district court did not comply with Rule 32 is

unsupported by the record.    To the extent that the argument

concerning the standard of proof required at sentencing was

properly raised in the district court, Washington's sentence did

not require a higher burden of proof.       See United States v.

Carreon, 11 F.3d 1225, 1240 (5th Cir. 1994).

     AFFIRMED.